Citation Nr: 0528649	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for sensorineural 
hearing loss, left ear.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and August 2003 rating decisions of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, respectively, 
denied service connection for Meniere's syndrome, and for 
sensorineural hearing loss and tinnitus.  Appeal to the Board 
was perfected as to all three issues.

In October 2004, the Board remanded the claim as to all three 
issues for further evidentiary development.  Following 
completion of the Board's remand directives, the RO issued a 
March 2005 rating decision granting service connection for 
tinnitus and hearing loss in the right ear.  A ten (10) 
percent rating was assigned for tinnitus and a noncompensable 
(0 percent) rating was assigned for right ear hearing loss, 
each effective April 15, 1997.   

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board in connection with this 
appeal.  See VA Forms 9, received in April 2003 and May 2004.    


FINDINGS OF FACT

1.  The veteran does not have Meniere's syndrome.

2.  The veteran does not have left ear sensorineural hearing 
loss "disability" consistent with VA regulations pertaining 
to such disability.


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome 
and left ear sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004); Degmetich v. Brown, 104 
F. 3d 1328 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As noted in the Introduction above, the issues perfected for 
Board review as of October 2004 were service connection for 
Meniere's syndrome, sensorineural hearing loss (apparently 
presumed to have been a claim for bilateral hearing loss, as 
the claim did not specify which ear was affected), and 
tinnitus.  Based upon further evidentiary development 
conducted on remand, the claim - to the extent that service 
connection was granted for right ear hearing loss and 
tinnitus and compensable ratings were assigned therefor - was 
resolved favorably by the RO, as reflected in the March 2005 
rating decision.  

The veteran and his accredited service representative did not 
affirmatively indicate disagreement with the disability 
ratings assigned for tinnitus and/or right ear hearing loss.  
The sole communication from either the veteran or his 
representative after the issuance of the March 2005 
Supplemental Statement of the Case addressing only the issues 
of service connection for Meniere's syndrome and left ear 
hearing loss is VA Form 646 filed by the representative in 
May 2005, and it does not address the ratings assigned in 
March 2005.  The Board is not inclined to construe the lack 
of such specific communication to mean that the veteran is in 
fact satisfied with the ratings assigned in March 2005; 
however, without such specific communication, it does not 
have basis to address the issue of the RO's rating assignment 
for tinnitus and right ear hearing loss.  As such, the 
decision below addresses only the merits of the issues of 
entitlement to service connection for left ear hearing loss 
and Meniere's syndrome, for which appeal to the Board had 
been perfected when it reviewed the claim in October 2004, 
and to date, clearly remains unresolved to the veteran's 
satisfaction. 



II.  Service Connection - Left Ear Hearing Loss; Meniere's 
Syndrome 

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection also may be granted on a presumptive basis 
with evidence of manifestation of diseases encompassed within 
the category of "other organic diseases of the nervous 
system."  Hearing impairment is considered to be such a 
disease, and presumptive service connection is permissible 
with evidence of manifestation thereof to a minimum 
compensable degree (10 percent or higher) within one year 
after discharge from active service, even without evidence of 
diagnosis thereof in service.  38 C.F.R. §§ 3.307, 3.309 
(2004).      

In this case, the veteran's basic contention appears to be 
that he had noise exposure in Korea while on active duty on 
"artillery squad."  See veteran's November 2000 statement; 
April 2003 VA Form 9.  To support his claim, the veteran 
submitted an original photograph of himself, reportedly taken 
during active duty, holding a large firearm over his 
shoulder, to show that the circumstances of his active duty 
required him to be in close proximity to loud artillery 
noises.  

In this connection, the Board acknowledges that the veteran's 
service medical records, with the exception of an October 
1954 separation medical examination report (dated one day 
before the date of separation), are not in the claims file.  
RO search efforts indicate that the service medical records, 
if any others had existed, likely were destroyed in a fire 
decades ago.  There are no Office of the Surgeon General 
extracts available.  The unavailability of additional service 
medical records, assuming that others did exist, is not due 
to any fault on the part of the veteran; the records 
apparently were lost while in the custody of the federal 
government.

Given the apparent evidentiary gap in terms of potentially 
material service medical records, the Board has carefully 
considered the veteran's lay contention and the photograph, 
and finds them to be credible evidence that the veteran 
likely had noise exposure in service, even though such 
exposure is not definitively demonstrated in contemporaneous 
service medical records.  This is so even though bilateral 
"15/15" "whispered voice" testing results are documented 
in the separation medical examination report.  The Board is 
open to the possibility that a "whispered voice" test 
result of "15/15" at the time of separation may not be 
conclusive evidence as to the lack of noise exposure in 
active service.  In so doing, the Board is mindful, again, 
that the unavailability of complete service medical records 
is not due to any fault on the veteran's part; in cases such 
as this, the Board is inclined to be liberal in resolving any 
reasonable doubt in the veteran's favor.     

Notwithstanding a favorable resolution as to the occurrence 
of an in-service injury or incident pertinent to the claim - 
a basic criterion - service connection, whether for Meniere's 
syndrome or for hearing loss, also requires current diagnosis 
or other competent medical evidence of present manifestation 
thereof.  See 38 C.F.R. § 3.303 (2004); Degmetich v. Brown, 
104 F. 3d 1328 (1997) (affirming the interpretation of 
38 U.S.C.A. §§ 1110 and 1131 as requiring current 
manifestation of a disability for VA compensation purposes).  
The totality of the medical evidence of record indicates that 
this requirement is not met for either Meniere's syndrome or 
left ear hearing loss, as explained in more detail below.  


First, for Meniere's syndrome, evidence tending to favor the 
claim includes April 1993 and April 1997 reports by Dr. J. 
Miranda-Ramirez that the veteran has Meniere's in the right 
ear and 2000-2001 VA outpatient medical treatment records 
reflecting complaints of dizziness and vertigo.  The VA 
treatment records, however, seem to have attributed 
complaints of dizziness and vertigo not specifically to 
Meniere's, but to tinnitus, for which service connection 
already is in effect.    

As for Dr. Miranda-Ramirez's reports, they do not explicitly 
explain the bases for why Meniere's was diagnosed, other than 
stating that the diagnosis is based upon various tests, and 
that "marked sensori-neural hearing loss  . . . confirms a 
Meniere Syndrome."  The Board raises this concern precisely 
because the March 2003 VA compensation and pension "ear 
disease" medical (C&P) examination report explicitly 
provides that there is no clinical basis to conclude that the 
veteran does have Meniere's syndrome.  It was noted then that 
the symptoms reported by the veteran are "not of true 
vertigo"; the veteran did not report nausea, vomiting, or 
cerebeller gait problems - symptoms typically characteristic 
of Meniere's syndrome.  Similarly, the December 2004 C&P 
examination report, again, notes that the veteran does not 
show clinical symptomatology of Meniere's syndrome.  The two 
C&P examiner's conclusions that a diagnosis of Meniere's 
syndrome is not warranted are based upon examination of the 
veteran and consideration of pertinent medical history; they 
also are supported by adequate explanation as to why such 
diagnosis was ruled out.  

In contrast, Dr. Miranda-Ramirez's reports do not provide 
such explanation.  Whether or not Dr. Miranda-Ramirez's 
diagnosis of Meniere's syndrome was based upon specific 
clinical findings (such as consideration of whether the 
veteran presents symptomatology, the extent and nature of 
which are adequate to support such diagnosis), as opposed to 
the veteran's complaints of dizziness or even that the 
veteran has right ear hearing loss (amply documented 
elsewhere in the record and for which service connection has 
been granted), is not known.  The Board cannot speculate 
whether such consideration was made unless a doctor's report 
states so.  Based upon these considerations, the Board 
concludes that the C&P medical opinions that the veteran does 
not have Meniere's syndrome are more probative and credible.    


With respect to left ear hearing loss, VA regulations require 
evidence of hearing loss consistent with 38 C.F.R. § 3.385 
criteria for a claimant to be deemed to have a hearing loss 
"disability."  Under 38 C.F.R. § 3.385, sensorineural 
hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  The 
severity of service-connected hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII 
(Diagnostic Code 6100), and § 4.86 (2004).  

As reflected in the December 2004 VA C&P audiology 
examination report, none of the left ear auditory thresholds 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; they are all 25 or lower.  Also, 
as the auditory thresholds at these frequencies range between 
15 to 25 decibels, the requirement that at least three of 
these frequencies be 26 decibels or higher is not met.  As 
for the Maryland CNC test, the veteran's score for the left 
ear was 100 percent.  Based upon these data, the veteran does 
not have a left ear hearing loss "disability" for the 
purposes of compensation benefits.     

Private medical records also do not document manifestation of 
left ear hearing loss disability.  See Dr. G. Martinez's 
September 2002 report, which provides that the veteran has 
noise-induced right ear hearing loss.  Service connection is 
already in effect for right ear hearing loss; this doctor did 
not specify that the veteran also has left ear hearing loss 
attributable to in-service noise exposure.  Nor do any 
private medical records reflect audiology examination data 
consistent with 38 C.F.R. 
§ 3.385 criteria that could warrant a favorable conclusion on 
the issue of service connection for left ear hearing loss, 
notwithstanding the unfavorable December 2004 C&P audiology 
examination results.    

Based upon all of these considerations, the medical evidence, 
on the whole, supports a conclusion that the veteran does not 
presently have Meniere's syndrome.  He also does not have a 
left ear hearing loss "disability."  As such, a key 
criterion for service connection is not met for either issue.  


As for presumptive service connection, given the lack of 
medical evidence as to both left ear hearing loss disability 
and a reliable diagnosis of Meniere's syndrome, the issue of 
manifestation of either to a compensable degree within the 
presumptive period is moot.  With respect to Meniere's, the 
Board is not intimating that this disease or disorder is in 
fact one encompassed within the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307 and 3.309.  What 
it is saying is that, even if the Board were to assume it is, 
the evidence of record clearly would not support service 
connection for Meniere's on a presumptive basis.    

Given the above, the Board must conclude that the 
preponderance of the evidence disfavors the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
      

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2001 letter sent 
before the issuance of the October 2001 and March 2002 rating 
decisions denying service connection for Meniere's syndrome, 
and a June 2003 letter sent before the issuance of the August 
2003 rating decision denying service connection for hearing 
loss, the RO notified the veteran of the basic elements of a 
successful service connection claim.  The letters explained 
what types of evidence - such as medical report from a doctor 
linking service and the disability claimed - would help 
substantiate the claim.  They also explained that, if he 
provides information about the sources of evidence or 
information pertinent to the claim, to include medical 
records, then VA would make reasonable efforts to obtain the 
records from the sources identified.  Also, the June 2003 
letter explained that, notwithstanding VA's claim development 
assistance obligations, the veteran ultimately bears the 
burden of substantiating his claim; it also informed the 
veteran that relevant records could include records from 
state or local governments, employers, and other federal 
agencies.  

With respect to notice of the "fourth element," the Board 
acknowledges that the veteran was not explicitly asked to 
"provide VA everything in your possession pertaining to the 
claim" or something to that effect, so as to literally 
comply with the requirement.  Nonetheless, through the March 
2003 Statement of the Case (SOC) pertaining to Meniere's 
syndrome, the April 2004 SOC concerning hearing loss and 
tinnitus, and the March 2005 Supplemental SOC (SSOC) 
concerning left ear hearing loss and Meniere's syndrome, the 
veteran was notified, three times, of 38 C.F.R. § 3.159, 
which includes a provision that VA must inquire the veteran 
to send any evidence in his possession pertinent to the 
claim.  

The Board acknowledges that full VCAA notice as to both 
issues, technically speaking, was not accomplished before the 
issuance of the rating decisions upon which the appeal is 
based because the earliest notice of the "fourth element" 
was in the March 2003 SOC concerning only Meniere's syndrome, 
issued after the March 2002 rating decision denying service 
connection therefor.  The Board finds no prejudicial error 
resulted as a result of a timing defect.  The Pelegrini Court 
explicitly stated, notwithstanding the requirement that a 
valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, throughout the appeal period, the veteran was made 
aware of what the basic criteria of a service connection 
claim are and why the claim was denied through the rating 
decisions, SOCs, SSOC, and the Board's remand order.  
Nonetheless, even after the veteran and his representative 
were notified of a 60-day opportunity to further comment on 
the claim through the issuance of a March 2005 SSOC 
reflecting the RO's still-unfavorable determination based in 
large part upon the December 2004 C&P examination results, 
after full VCAA notice was provided, no additional medical 
evidence was submitted.  Nor did the veteran or his 
representative ask for additional assistance in claim 
development, or report that additional medical evidence 
exists but is not included in the record.  

Thus, there is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that service connection is warranted 
for Meniere's syndrome and/or left ear hearing loss.  He has 
not done so, or informed the Board or RO that additional 
evidence exists, but that he needs further assistance to 
obtain it.  The veteran did not specifically claim that VA 
failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Thus, the Board does not find 
prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOCs, SSOC, duty-to-assist letters, and 
the recent Board remand, as well as the unfavorable rating 
decisions, why the claim is denied.  He was told about his 
and VA's respective claim development responsibilities in the 
VCAA letters, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, one service medical record, 
private medical records, and the veteran's written 
statements.  The RO has made an effort to determine whether 
there are any additional service medical records.  The 
veteran was given an opportunity to testify before a Veterans 
Law Judge in connection with this claim, but declined to 
exercise his right to do so.  Again, he did not report the 
existence of missing pertinent records despite appropriate 
notice during the appeal period that he may do so.  The Board 
has obtained VA medical opinions pertinent to this claim.  
Therefore, the Board concludes that VA has met its duty-to-
assist obligations.     


ORDER

Service connection for left ear sensorineural hearing loss 
and Meniere's syndrome is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


